Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2012 has been entered.

Detailed Action
Applicant amended claims 21, 23, 28, and 35; canceled claims 22, 24 and 27; added claims 41-431 and presented claims 21, 23, 25-26, and 28-43 for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “responsive to the query, receive a first nutrition information of the consumable with verified data generated from a combination of a plurality of crowd-sourced nutrition information comprising a second type of nutrition data from a different health tracking device and the user generated nutrition information provided by the health tracking device”. Applicant points to “paragraphs [0051], [0054], [0064], [0069], and [0070] of Applicant's specification as published”. Remarks, 10. However, the limitation cannot be located in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacione et al., Pub. No.: US 2005/0113650 (Pacione).

Claim 28.	Pacione teaches:
A health tracking system, comprising:
a network interface; (¶ 71, “an electronic network such as the Internet”) a crowd-sourced database; (“network storage device” (¶ 91) stores user generated data (¶¶ 96, 108)) a processor; and a non-transient computer readable medium comprising a plurality of instructions which are configured to, when executed by the processor, cause the health tracking system to:
receive a plurality of crowd-sourced data records relating to a plurality of consumables from a plurality of health tracking devices; (users track their health by logging their consumed food in a network storage device (crowd-sourced database), ¶¶ 91-92, “network storage device 100 comprises a database that stores all data gathered for each individual user…The member users will be those individuals who wish to have their data stored at central monitoring unit 30”, ¶¶ 96, 105, 108, 122, “the order of foods in the frequent food list or in the database lookup can be designed to maximize the probability that the user will select foods with the fewest clicks possible…the system can also guess at the meal using the historical meal entry information…general population food entry data, or in light of relationships with specific other users”)
aggregate nutrition information in the plurality of crowd-sourced data records from the plurality of health tracking devices to create a plurality of verified data records; and (calculation of “actual caloric intake” (¶¶  22, 105) is an aggregation of nutrition information such as “calories and amounts of proteins, fats, carbohydrates, vitamins” (¶ 108) associated with user “manual input of consumed food items” (¶ 22, 105); the generated records are verified based on “known properties of various foods” (¶¶ 30 and 108); suggested foods to a user based on other users inputs is also a verified food/data record (¶ 122))
responsive to a search query for a consumable by a first health tracking device, return at least one verified data record of the plurality of verified data records to the first health tracking device, the returned verified data record received from a different health tracking device of the plurality of health tracking devices that sent any portion of a crowd-sourced data record associated with the consumable. (¶¶ 91-92, 96, 105, 108, 122, database includes data entered by different users/health tracking devices; in response to a user input, a food name that is popular among users is suggested; the suggested food is a verified food , ¶¶ 37, 91-92, 96, 105, 108, 122, 154,  “the order of foods in the frequent food list or in the database lookup can be designed to maximize the probability that the user will select foods with the fewest clicks possible…the system can also guess at the meal using the historical meal entry information…general population food entry data, or in light of relationships with specific other users”)

Claim 32.	The health tracking system of claim 28, where the health tracking system further comprises instructions which are configured to, when executed by the processor, cause the health tracking system to:
update the at least one verified data record based on subsequent user generated input. (Pacione, verified food information is updated periodically based on “consistently logging the foods consumed” by a user: ¶ 37, “The summary data could provide detailed information about the daily energy intake, daily energy expenditure, weight changes, body fat composition changes and nutrient information if the user has been consistently logging the foods consumed. Reports containing information for a certain time period, such as 7 days, 30 days, 90 days and from the beginning of the system usage may also be provided”, 108 and 154)

Claim 33.	The health tracking system of claim 28, where the nutrition information in the plurality of crowd-sourced data records is aggregated on a periodic basis. (Pacione, information is aggraded periodically for generating updated information: ¶ 37, “The summary data could provide detailed information about the daily energy intake, daily energy expenditure, weight changes, body fat composition changes and nutrient information if the user has been consistently logging the foods consumed. Reports containing information for a certain time period, such as 7 days, 30 days, 90 days and from the beginning of the system usage may also be provided”, 108, 120 and 154, “if the user has not entered any meals or food items consumed since the last update, the user will be prompted to initiate the energy intake subsystem 1110 to log caloric intake for the appropriate meals”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 29-31 and 34-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pacione as applied to claim 28 above in view of Hochuli, “Data Cleansing for Food Composition Data” (Hochuli).

Claim 21.	Pacione teaches:
A method of operating a health tracking system, comprising:
aggregating a plurality of crowd-sourced data records from a plurality of health tracking devices, each crowd-sourced data record of the plurality of crowdsourced data records comprising a user generated description string relating to one of a plurality of consumables; (user entered food information is stored/aggregated in the food database and used for assisting users for data entry, ¶¶ 91-92, “network storage device 100 comprises a database that stores all data gathered for each individual user…The member users will be those individuals who wish to have their data stored at central monitoring unit 30”, ¶¶ 96, 105, 108, 122, “the order of foods in the frequent food list or in the database lookup can be designed to maximize the probability that the user will select foods with the fewest clicks possible…the system can also guess at the meal using the historical meal entry information…general population food entry data, or in light of relationships with specific other users”)
clustering the plurality of crowd-sourced data records based on a similarity of the user generated description string into a plurality of clusters; (¶¶ 122-123, 164, the list of food names in the results of the food search is a cluster of similar food names ordered/scored by popularity) 
scoring each of the plurality of crowd-sourced data records in each of the plurality of clusters; (¶¶ 122-123, 164, the list of food names in the results of the food search is a cluster of similar top food names ordered/scored by popularity) 
determining one or more reliable crowd-sourced data records in each of the plurality of clusters based on the scoring of each of the crowd-sourced data records and a number of crowd-sourced data records in each of the plurality of clusters; (¶¶ 118, and 164, clustered foods are popular common foods, i.e., reliable foods)
storing the plurality of crowd-sourced data records in a crowd-sourced database; and (¶¶ 91-92, 96, 105, 108, user entered food information is stored in a server/crowd-sourced database)
responsive to receiving a search query for a consumable, returning a data record corresponding to the consumable; (¶¶ 22, 30, 123, in response to the user input a list of food name for selection is returned to the user:, “The user begins a search by entering at least three characters in the input box…The results of the food search may be grouped in categories such as My Foods, Popular Foods or Miscellaneous Foods” and ¶ 159)
Pacione did not specifically teach the returned data record in response to the user query is a merged data record by identifying at least one first data record and at least one second data record that have duplicate name entries and inconsistent nutrition entries; merging a first nutrition information from the at least one first data record with a second nutrition information from the at least one second data record to create the merged data record; 
Hochuli teaches:
identifying at least one first data record and at least one second data record that have duplicate name entries and inconsistent nutrition entries; merging a first nutrition information from the at least one first data record with a second nutrition information from the at least one second data record to create the merged data record.  (Abs., sec. 2.2.3,  pp. 15 and 18, wherein food records in a database having the same name but different nutrients/components are merged (combined or enhanced): “Databases can contain incorrect, incomplete or duplicate entries. Such problems need to be cleaned”, “ If duplicates could be found, the records have to be merged somehow into one new record”; “If two singlefoods have many components (nutrients) in common and their measured values (singlefood-components) are similar, they could be duplicates…The Food Matching Tool can be used to enhance the information of a SetA food with the information of the corresponding food item of SetB, or to combine the information”)
Pacione, ¶ 22 discloses “in addition to manual input of consumed food items, the user may select one of several other methods of caloric input which may include an estimation for a certain meal based upon an average for that meal, duplication of a previous meal and a quick caloric estimate tool. A user is guided through the complex task of recalling what they ate in order to increase compliance and reduce the discrepancy between self-reported and actual caloric intake”. Moreover, Pacione ¶ 30 discloses, the “energy intake tracking subsystem preferably incorporates a food database which includes an extensive list of commonly consumed foods, common branded foods available at regional and national food chains, and branded off the shelf entrees and the nutrient information for each item. The user also has the capability to enter custom preparations or recipes which then become a part of the food in the database”. Furthermore, Pacione, ¶¶ 119-123, provides for the user to enter his/her custom foods and returns a list of similar food names in response to the user input.  Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references and suggests a merged data record/food name in response to the user input in Pacione by identifying at least one first data record and at least one second data record that have duplicate name entries and inconsistent nutrition entries; merging a first nutrition information from the at least one first data record with a second nutrition information from the at least one second data record to create the merged data record as taught by Hochuli because doing so would explicitly provide for utilizing a well-known merging technique based on some parameters to achieve the same predictable result of identifying or calculating nutritional information for similar food name and assisting a user in Pacione by suggesting an accurate food name for selection in response to the user input.

Claim 35.	Pacione teaches:
A health tracking device, comprising:
a network interface configured to receive a listing of nutrition information; (“network storage device” (¶ 91) stores user generated data (¶¶ 96, 108)) a processor; and a non-transient computer readable medium comprising a plurality of instructions which are configured to, when executed by the processor, cause the health tracking device to:
provide user generated nutrition information associated with a consumable to a private food items database, the user generated nutrition information comprising a description string and a first type of nutrition data; (users log food items/private food items in the “network storage device” (¶¶ 91,  159, 164); each food entry includes associated various types of nutrition data “such as calories and amounts of proteins, fats, carbohydrates, vitamins” (¶ 105) using “known properties of various foods” (¶¶ 30 and 108))
query the private food items database for nutrition information associated with the consumable; and (user input is a query for nutrition information associated with the user stored in “network storage device” (¶¶ 91,  159, 164))
responsive to the query, receive a first nutrition information of the consumable with verified data generated from a combination of a plurality of crowd-sourced nutrition information comprising a second type of nutrition data from a different health tracking device and the user generated nutrition information provided by the health tracking device. (user entered data in “network storage device” (¶¶ 91,  159, 164) from which a suggested food list is retrieved is verified data according to “known properties of various foods” (¶¶ 30 and 108); also the data in the database from which popular food names and their associated nutrition information are retrieved and suggested (¶¶ 122-123, 159) comprising data obtained from a plurality of users/health tracking devices (¶¶ 159, 164))
Pacione did not specifically teach a combination of a plurality of crowd-sourced nutrition information comprising a second type of nutrition data.
Hochuli teaches:
a combination of a plurality of crowd-sourced nutrition information comprising a second type of nutrition data. (Abs., sec. 2.2.3,  pp. 15 and 18, wherein food records in a database having the same name but different type of nutrition data are combined or enhanced for generating a single food record: “Databases can contain incorrect, incomplete or duplicate entries. Such problems need to be cleaned”, “If two singlefoods have many components (nutrients) in common and their measured values (singlefood-components) are similar, they could be duplicates…The Food Matching Tool can be used to enhance the information of a SetA food with the information of the corresponding food item of SetB, or to combine the information”)
Pacione, ¶¶ 87, 105, 120-123 discloses assisting users for logging their consumed foods by suggesting food names and associated nutrition information. Pacione also provides for modifying a suggested food name and nutrition information.  Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for suggesting a food name and its associated nutrition information by   merged data record/food name in response to the user input in Pacione by a combination of a plurality of crowd-sourced nutrition information comprising a second type of nutrition data as taught by Hochuli because doing so would explicitly provide for utilizing a well-known technique of combing two records relating to a single food name for generating a single enhanced/combined food record and assisting a user in Pacione by suggesting an accurate food name for selection in response to the user input. 

Claim 22.	Canceled.

Pacione and Hochuli teach:
Claim 23.	The method of claim 21, further comprising : removing one or more  of the plurality of clusters having typographical errors. (Hochuli, removing typographical errors is a part of data cleansing: p. 2, “Typographical errors: As shown in the introduction example in Figure 1.1 misspellings can happen when the data is entered into the system. Typing errors could be found by comparing the words to a reference dictionary”, p. 5, “As soon as the problems of the data are detected, data cleansing steps can be defined for each problem”)

Claim 24.	Canceled.

Claim 29.	 Pacione teaches: the health tracking system of claim 28, where the health tracking system further comprises instructions which are configured to, when executed by the processor, cause the health tracking system to:
identify at least one first data record that is duplicative of at least one second data record based on the nutrition information; and (¶ 22, a previously entered record is a duplicate of currently entered record, “in addition to manual input of consumed food items, the user may select one of several other methods of caloric input which may include an estimation for a certain meal based upon an average for that meal, duplication of a previous meal and a quick caloric estimate tool”)
create the at least one verified data record. (suggested foods are verified foods based on “known properties of various foods” (¶¶ 30, 108) and an extensive list of “common foods available at certain regional or national restaurant chains, e.g., McDonald's and Burger King, as well as brand name entrees, e.g., Weight Watchers or Mrs. T's, available in grocery stores. The name of the food, caloric content of the food and the nutrient information is stored in the database” (¶ 118) as well as popularity of the food (¶ 164))
Pacione did not specifically disclose merge the at least one first data record with the at least one second data record to create the at least one verified data record.
Hochuli specifically discloses:
merge the at least one first data record with the at least one second data record to create the at least one verified data record. (p. 18, wherein food records with similar name and different nutrition information are merged (combined or enhanced) “The Food Matching Tool can be used to enhance the information of a SetA food with the information of the corresponding food item of SetB, or to combine the information”)
Pacione implicitly disclosed merging records by presenting a previously entered record to the user (¶ 22) and further allowing users to select from unique food name (¶ 164); it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing merge the at least one first data record with the at least one second data record to create the at least one verified data record because doing so would explicitly utilizes a well-known data cleansing technique based on some parameter to achieve the same predictable result of identifying similar food name.

Claim 30.	The health tracking system of claim 29, where the at least one first data record comprises a user generated typographic error. (Hochuli, removing typographical errors is a part of data cleansing: p. 2, “Typographical errors: As shown in the introduction example in Figure 1.1 misspellings can happen when the data is entered into the system. Typing errors could be found by comparing the words to a reference dictionary”, p. 5, “As soon as the problems of the data are detected, data cleansing steps can be defined for each problem”)

Claim 31.	The health tracking system of claim 29, where the at least one first data record comprises a user generated nutrition error. (Pacione, ¶ 120, the user entry is “out of range”; Hochuli, sec. 2.2.4, “Statistical methods like mean, standard deviation, ranges or clustering can be used to find unexpected values, correct values, or fill in an average value in records where the value is missing”)

Claim 34.	The health tracking system of claim 28, where the at least one verified data record is associated with a reliability score. (Pacione, an individual food item in a list and its associated nutrition information is %100 reliable; ¶¶ 118, “The food database provides an extensive list of commonly consumed foods, e.g., milk, bread, common foods available at certain regional or national restaurant chains, e.g., McDonald's and Burger King, as well as brand name entrees, e.g., Weight Watchers or Mrs. T's, available in grocery stores. The name of the food, caloric content of the food and the nutrient information is stored in the database”; 159, “Upon selection of an entry, the food appears in a consumed foods list to the right of the drop down, where addition of information such as unit of measure and serving size can be edited, or the food can be deleted from the consumed foods list. The total number of calories per meal is automatically calculated at the bottom of the consumed foods list”) 

Claim 36.	The health tracking device of claim 35, where the health tracking device further comprises instructions which are configured to, when executed by the processor, cause the health tracking device to:
display the listing of nutrition information via a user interface; and (¶¶ 64, “the system may also offer the option to select from a list of frequently consumed foods”; 108-110, “Nutritional information is presented to the user…includes nutritional fact charts 165 and 170 which illustrate actual and target nutritional facts, respectively as pie charts, and nutritional intake charts 175 and 180 which show total actual nutritional intake and target nutritional intake, respectively as pie charts”)
promote the first nutrition information with the verified data generated from the plurality of crowd-sourced nutrition information relative to other nutrition information associated with the consumable. (Pacione, ¶¶ 108-110, 116, a customized food information promotes some verified nutrition information based on other relative nutrition information or popularity associated with a consumable: “The system uses a database of food and meals (combinations of foods) to create daily menus. The database of food and meals is used in conjunction with user preferences, health and fitness goals, lifestyle, body type and dietary restrictions which constrain the types of meals included in the menu. These individual constraints determine a personalized calorie range and nutritional breakdown for the user's meal plan. Meals are assigned to menus in a best-first strategy to fall within a desired tolerance of the optimal daily caloric and nutritional balance”)

Claim 37.	The health tracking device of claim 36, where the first nutrition information is associated with a reliability score. (Pacione, an individual food item in a list and its associated nutrition information is %100 reliable; ¶¶ 118, “The food database provides an extensive list of commonly consumed foods, e.g., milk, bread, common foods available at certain regional or national restaurant chains, e.g., McDonald's and Burger King, as well as brand name entrees, e.g., Weight Watchers or Mrs. T's, available in grocery stores. The name of the food, caloric content of the food and the nutrient information is stored in the database”; 159, “Upon selection of an entry, the food appears in a consumed foods list to the right of the drop down, where addition of information such as unit of measure and serving size can be edited, or the food can be deleted from the consumed foods list. The total number of calories per meal is automatically calculated at the bottom of the consumed foods list”) 

Claim 38.	The health tracking device of claim 35, where the health tracking device further comprises instructions which are configured to, when executed by the processor, cause the health tracking device to:
query a public food items database for manufacturer generated nutrition information associated with the consumable; and (Pacione, ¶¶ 30, 118, food database includes common branded foods information such as “an extensive list of commonly consumed foods, e.g., milk, bread, common foods available at certain regional or national restaurant chains, e.g., McDonald's and Burger King, as well as brand name entrees, e.g., Weight Watchers or Mrs. T's, available in grocery stores. The name of the food, caloric content of the food and the nutrient information is stored in the database”)  
responsive to the query, receive a second nutrition information published by a manufacturer of the consumable. (Pacione, ¶¶ 30, 118, food database includes common branded foods information, in response to query, all relevant nutrition information would be presented: “The user logs meals on a daily basis by selecting individual food items from the food database. The food database provides an extensive list of commonly consumed foods, e.g., milk, bread, common foods available at certain regional or national restaurant chains, e.g., McDonald's and Burger King, as well as brand name entrees, e.g., Weight Watchers or Mrs. T's, available in grocery stores. The name of the food, caloric content of the food and the nutrient information is stored in the database”)

Claim 39.	The health tracking device of claim 38, where the instructions are further configured to, when executed by the processor, cause the health tracking device to provide a modified version of the second nutrition information to the private food items database. (Pacione, ¶¶ 119 and 159, users are able to create customized food from published nutrition information in their personal database)

Claim 40.	The health tracking device of claim 39, where the public food items database is hosted by a 3rd party database. (Hochuli, sec. 4.1, food data comes from different external food data sources/3rd party databases)

Claim 41.	The method of claim 21, further comprising: normalizing the user generated description string of each of the plurality of crowd-sourced data records into a canonicalized form, wherein the clustering is based on the normalized user generated description string. (Hochuli, p. 2, 1.1,  p. 6, 2.2.2, p. 8, 2.3.1 , wherein removing typographical errors,  transforming data to a more unified form of the data such as “Lowercase, Uppercase, Empty String to Null, Boolean to String, Trim Spaces, Word Count, Concatenation, Substring and Sort Words”, is normalizing data for being further processed/clustered)

Claim 42.	The method of claim 21, wherein one of the determined one or more reliable crowd-sourced data records is demoted [and] no longer determined to be reliable based on the merging. (Pacione, ¶¶ 118, and 164, clustered foods are popular common foods, i.e., reliable foods; a previously popular food would be demoted by current popular foods in the food list and would not be selected for inclusion in the cluster of ranked reliable foods; Hochuli, secs., 2.3.3, 4.1, 4.3.3, items are ranked in the merged group from highest score to lowest score)

Claim 43.	The method of claim 21, wherein the scoring of a record of the plurality of crowd-sourced data records is based on a first number of times the record is selected as logged for consumption by a user, a second number of users that have selected the record as logged for consumption, and a similarity of the record to other records in an assigned cluster of the plurality of clusters of the record and the other records. (Pacione, ¶ 164, top frequent and popular foods are the top food with most selections in order of popularity; Hochuli, secs. 4.2.1, 4.3.2, 4.4, “The resulting similarity scores are used to compute a ranking of the candidate foods. The foods of the top ranks are proposed as matches for the SetA food”)

Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pacione and Hochuli as applied to claim 21 above in view of Kennedy et al., “The Healthy Eating Index: Design and applications” (Kennedy).

Claim 25.	Pacione as modified taught the method of claim 21; Pacione as modified did not specifically disclose where the merging comprises averaging the first nutrition information and the second nutrition information to create the merged data record.
Kennedy discloses where the merging comprises averaging the first nutrition information and the second nutrition information to create the merged data record. (Kennedy, p. 4, “Determination of Portion Sizes”, wherein nutrition data for pasta is based on the average nutrition data of different pasta in the same group)
Pacione ¶ 161 disclosed calculating “an average of the total number of calories consumed for” a meal; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing where the merging comprises averaging the first nutrition information and the second nutrition information to create the merged data record because merging multiple values by averaging the values are a very well-known technique and doing so would further provide for “consistency across various foods in a food group by focusing on the amounts of key underlying commodities in the foods” (Kennedy, p. 4, “Determination of Portion Sizes”)

Claim 26.	The method of claim 25, where the merging comprises averaging the first nutrition information, the second nutrition information, and a third nutrition information of the merged data record to create the merged data record. (Kennedy, p. 4, “Determination of Portion Sizes”, wherein nutrition data for pasta is based on the average nutrition data of different first, second, third, etc., pasta, in the same group; Hochuli, p. 5, sec. 2.1.2, “When the data, that should be cleaned, comes from multiple databases, it is recommended to clean first the data within each database, then to integrate the data from the multiple databases, and finally to clean the integrated database”)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reasons.
With respect to claim 21, Applicant argues “There is no determination that any particular records are reliable based on scoring crowd-sourced data records. Applicant further notes that Pacione fails to teach or suggest basing the determination on "a number of crowd-sourced data records in each of the plurality of clusters." Remarks, 12.
In response, the list of food names in the results of the food search is a cluster of similar food names ranked/scored by popularity and ranking of a food name depends on the number of other food names in a group of similar food names. Pacione, ¶¶ 118, and 164.
With respect to claim 28, Applicant argues “Applicant notes that Pacione does not aggregate data "from the plurality of health tracking devices" as recited in amended claim 28. Instead, the input is all done from a single user device running the "Health Manager" web page as described in par. [0105] of Pacione. Furthermore, Pacione fails to disclose "the returned verified data record received from a different health tracking device of the plurality of health tracking devices that sent any portion of a crowd-sourced data record associated with the consumable" as set forth in amended claim 28… Pacione fails, however, to disclose returning data originally submitted by a different device of the system that has contributed to the user's food database and thus fails to disclose "the returned verified data record received from a different health tracking device of the plurality of health tracking devices that sent any portion of a crowd-sourced data record associated with the consumable" as set forth in amended claim 28”. (Emphasis original). Remarks, 9.
In response, Pacione aggregates data from other users and general population. Pacione , ¶ 122, “the order of foods in the frequent food list or in the database lookup can be designed to maximize the probability that the user will select foods with the fewest clicks possible…the system can also guess at the meal using the historical meal entry information…general population food entry data, or in light of relationships with specific other users…if the system has noticed that two or more users often have nearly identical meals on a regular pattern, the system can use one user's entry to prompt the second user. For example, if a wife had a cheeseburger, the system can prompt the husband with the same meal. For a group of six individuals that seems to all have a particular brand of sandwiches for lunch on Tuesdays, the system can use the input from one to drive the promptings for the other users”. 
With respect to claim 35, Applicant argues “the system of Pacione fails to disclose "verified data generated from a combination of ... a second type of nutrition data from a different health tracking device and the user generated nutrition information provided by the health tracking device". Pacione does not combine information from different users since a "user's food database" is limited to only to the custom foods that are added by the user”. Remarks, 11.
In response,  as noted above Pacione does combine information from different users and Hochuli discloses in Abs., sec. 2.2.3,  pp. 15 and 18, combining different food records with different nutrition type data in a database for generating a clean food record: “The Food Matching Tool can be used to enhance the information of a SetA food with the information of the corresponding food item of SetB, or to combine the information”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159